In an action to recover moneys due and owing, the defendant appeals from an order of the Supreme Court, Kings County (Rader, J.H.O.), dated December 28, 1988, which denied his post-judgment motion to vacate a sheriff’s sale of real property.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that, although the notice of sale was required to be served on the judgment debtor in accordance with CPLR 308 (see, CPLR 5236 [c]), the filing requirements for proof of service of process where such service is effectuated pursuant to CPLR 308 (2) or (4) do not apply to service of notices of sale and do not affect the validity of the sale (see, CPLR 2003, 5236 [c]; cf, Hudela v Posner, 70 Mise 2d 726). Thus, the Supreme Court properly denied the motion to vacate the sale. Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.